[Form of Long Term Incentive Program Award]


[MASCO CORPORATION LETTERHEAD]


[Date]




[Executive Name]
[Executive Address]
______________
______________


RE:
RSU Grant Under the [Insert Performance Period] LTIP Program



Dear [Executive Name]:


You have been designated to be a participant (a “Participant”) in Masco
Corporation’s [insert Performance Period] Long-Term Incentive Program (the “LTIP
Program”) by the Organization and Compensation Committee (the “Committee”) of
the Board of Directors of Masco Corporation (the “Company”). This grant letter
(“Grant Letter”) contains terms and conditions that apply to your grant (the
“Grant”) of Restricted Stock Units (“RSUs”).


The Grant may entitle you to receive Shares of the Company’s common stock
(“Shares”) as a share award (“Share Award”), if certain conditions are
satisfied, including approval of the Share Award by the Committee following the
Performance Period. All of your rights to the Grant are described in this Grant
Letter and the 2014 Long Term Stock Incentive Plan (the “Plan”), which,
together, constitute your performance award agreement (the “Agreement”).


YOUR GRANT


You have been granted ______ RSUs for the three-year period that begins on
January 1, ____, and ends on December 31, ____ (the “Performance Period”).
Subject to the terms contained in this Grant Letter, if the Committee determines
(following the end of the Performance Period), that an average Return on
Invested Capital (“ROIC”), as defined below, was achieved by the Company at the
Threshold Performance Score Percentage (as defined below) or greater, then a
Share Award will be made to you on the Share Award Date (as defined below).


THE LTIP PROGRAM


Purpose of the Program


The purpose of the LTIP Program is to provide an additional incentive for you to
contribute to the achievement of the Company’s long-term growth and
profitability goals established by the Committee at the beginning of the
Performance Period, and to align your efforts with stockholder interests. The
Committee has set performance goals at levels that are consistent with the
Company’s long-range business plan, and the achievement of these goals will
require a high level of performance over the Performance Period.


252090

--------------------------------------------------------------------------------

[Executive Name]
[Date]
Page 2






 
Summary of the Program


Participants in the LTIP Program are typically members of Masco’s executive
officer group. An individual’s eligibility to be a Participant in the LTIP
Program is determined by the Committee at the beginning of the Performance
Period. The Committee has also specified the minimum (the “Threshold”), the
target (the “Target”), and the Maximum (the “Maximum”) Performance Score
Percentages, which are increasing levels of performance goals, as defined in
this Grant Letter. The Company’s performance during the Performance Period will
be evaluated against these Performance Score Percentages.


Following the completion of each year during the Performance Period, the Company
will certify that year’s financial results to the Committee. At the end of the
Performance Period, the Committee will then calculate the Company’s three-year
average ROIC, as defined below, and if at least the Threshold Performance Score
Percentage goal is attained, the RSUs will be redeemed in favor of a Share Award
after the end of the Performance Period, as provided in this Grant Letter. Any
Share Award is subject to the Committee’s right to exercise negative discretion
(to reduce or eliminate an award at any time) and to the provisions of the LTIP
Program. The definitions, procedures, and timing of the LTIP Program are
described in more detail below.


Definitions


Words capitalized in this Grant Letter will have the meanings given to them in
this letter, or, if not defined in this Grant Letter, then as defined in the
Plan. The following definitions relate specifically to the Grant and the
performance criteria:


“Adjusted After-Tax Operating Income” – this is equal to reported operating
income of the Company for the year, adjusted to exclude the effect of special
charges and certain other non-recurring income and expenses, multiplied by the
positive difference between the following: [one minus the decimal equivalent of
the then-applicable nominal corporate tax rate].


“Adjusted Invested Capital” – this is the average reported shareholders’ equity,
adjusted to include the cumulative after-tax impact of goodwill and intangible
asset impairment charges and to exclude the effect of special charges and
certain other non-recurring income and expenses, plus average short-term and
long-term debt minus average cash and cash investments, where each such
component’s average is determined by combining the current year’s and prior
year’s respective amounts and dividing each resulting sum by two.


“ROIC” – this is an acronym for “Return on Invested Capital” and, for each year
within a Performance Period, will be determined by dividing the year’s Adjusted
After-Tax Operating Income by Adjusted Invested Capital. The annual ROIC
percentages will be aggregated and divided by three to determine the average
annual ROIC for use in the LTIP Program calculations.


252090



--------------------------------------------------------------------------------

[Executive Name]
[Date]
Page 3








“RSU” - this is an acronym for “Restricted Stock Unit” and refers to a
bookkeeping entry unit that may convert to a Share under certain circumstances.
While in the form of a bookkeeping entry, RSUs are recorded on a one-for-one
RSU-to-Share basis. However, an RSU can result in more or less Shares depending
on the achievement level of the goals. If an RSU does not convert to a Share at
the conclusion of the Performance Period as provided in the LTIP Program, it
will lapse and be forfeited without further consideration.


It is important to note that the terms above will be construed consistent with
generally accepted accounting principles, where applicable. In addition to the
adjustments noted above, the Committee will also adjust the components of ROIC
to exclude, as applicable, the following unusual items: rationalization charges,
gains and losses from discontinued operations and other unusual, non-recurring
gains and losses that are separately identified and reported.


Goals for the Performance Period


The following Performance Score Percentages and three-year average ROIC goals
have been established by the Committee for the Performance Period:


Performance Score Percentages
Threshold
40%
Target
100%
Maximum
200%
Three-Year Average ROIC Goals
___%
___%
___%



Determination of Achieved Performance Score Percentage and Amount of Share Award


Following the completion of each year during the Performance Period, the Company
will certify that year’s financial results to the Committee and, at the end of
the Performance Period, the Committee will then calculate the Company’s
three-year average ROIC. Based on the three-year average ROIC, the Committee
will determine the achieved Performance Score Percentage for the Performance
Period.


If the achieved Performance Score Percentage for the three-year average ROIC is
less than the Threshold Performance Score Percentage, no Share Award will be
made and your Grant will lapse and be forfeited. If the Threshold Performance
Score Percentage is achieved, subject to the Committee’s right to exercise
negative discretion, your Share Award will be determined by multiplying the
achieved Performance Score Percentage by the number of RSUs in your Grant, and
rounded to the nearest whole Share.


Continued Employment for Share Award and Timing of Shares


Except as described below, to qualify for a Share Award, you must be employed by
the Company or an Affiliate on the Share Award Date (as defined below). If your
employment is


252090



--------------------------------------------------------------------------------

[Executive Name]
[Date]
Page 4






transferred within the Company or to an Affiliate, even if to a position in
which you are no longer eligible to participate in the LTIP Program, you will
continue to be eligible for a Share Award (prorated or not, as the case may be)
following the Committee’s approval of that Share Award, as if the employment
transfer had not occurred (unless the Committee determines that there was
another reason for the transfer that violates, or is subject to, another
provision of the Agreement).


Once a Share Award is approved by the Committee in 2020, the Shares will be
issued to you no earlier than February 15, ____, and no later than March 15,
____ (the distribution date being the “Share Award Date”). You may be required
to accept certain terms and conditions after the end of the Performance Period
with respect to any Shares that may be issued to you.
Special Circumstances
Notwithstanding the foregoing, there are certain other employment situations in
which the terms of your Grant may be modified, including the following:
•
If you voluntarily terminate your employment at age sixty-five (65) or later,
prior to the Share Award Date, then, in the discretion of the Committee, a cash
payment equal to the value of a prorated Share Award (where the prorated amount
is determined by the Committee and may be based, in part, on the length of your
service) that would otherwise have been made to you, may be made to you at the
same time as Share Awards are made; and



•
If, prior to the Share Award Date, (1) there is a Change in Control of the
Company (as defined in the Plan) and you are terminated from employment at the
time of the Change in Control or within a specified period of time after the
Change in Control (as determined by the Committee) or you resign from employment
for Good Reason (as determined by the Committee) within that specified period,
or (2) you die, or (3) you become permanently and totally disabled (as
determined by the Committee), then, in the discretion of the Committee, a cash
payment equal to the value of a prorated Share Award (where the prorated amount
is determined by the Committee and may be based, in part, on the length of your
service) that would otherwise have been made to you, may be made to you at the
same time as Share Awards are made.



Administration, Amendment, and Termination of the Program


The Committee has the sole authority and discretion to interpret the LTIP
Program and its related documents and to administer the LTIP Program. The
Committee may amend or terminate the LTIP Program at any time. Neither the
Company nor the Committee is obligated to make the LTIP Program (in whole or in
part), or any other program, available to you or to any other employee at any
time. The Committee may suspend, eliminate, or reduce a Grant, Share Award, or
Shares for any Participant who fails to achieve an acceptable level of personal
performance and professionalism.


General Information Regarding Your Acceptance




252090



--------------------------------------------------------------------------------

[Executive Name]
[Date]
Page 5






By signing and returning this Grant Letter, you agree to accept the Grant, and
you voluntarily agree to the terms and conditions of the Agreement and
acknowledge that:


•
You have read and you understand this Grant Letter (including Exhibit A, which
is incorporated as part of this Grant Letter) and the Agreement;



•
You have received or have access to all of the documents referred to in this
Grant Letter;



•
There are no other commitments or understandings currently outstanding with
respect to any other grants of options, restricted stock, restricted stock
units, phantom stock, stock appreciation rights, or performance awards, except
as may be evidenced by other agreements entered into by you and the Company or
Committee;



•
You may be required to accept certain terms and conditions at the end of the
Performance Period with respect to any Shares that may be issued to you
resulting from any portion of the Award that may be achieved;



•
This Agreement will be governed by and interpreted in accordance with Michigan
law, unless preempted by applicable Federal law. The headings in this Grant
Letter are for information purposes only and are not a substantive part of the
operative Agreement; and



•
The LTIP Program is, in all respects, subject to the documents referenced in
this Grant Letter and the Committee’s application of its negative discretion,
and is intended to comply with, or be exempt from, as the case may be, the
provisions of Internal Revenue Code Sections 162(m) and 409A.



Please indicate your agreement to this Grant and the Agreement, effective as of
the date of this Grant Letter, by signing the attached duplicate original and
returning it to the Company.


Very truly yours,
                            
Masco Corporation






By: ___________________
Keith J. Allman
Its:     Chief Executive Officer
















252090



--------------------------------------------------------------------------------

[Executive Name]
[Date]
Page 6






[SIGNATURE BLOCK FOR THE CEO’S GRANT LETTER:


Very truly yours,
                            
The Organization and Compensation Committee of Masco Corporation






By: ___________________
Donald R. Parfet
Its:     Chairman]




AGREED TO THE FOREGOING:






_______________________________________
[Executive]




252090



--------------------------------------------------------------------------------






EXHIBIT A
to
Grant Letter
Dated _____________


Participant’s Further Acknowledgements


The terms and conditions contained in this Exhibit A have been incorporated into
the Grant Letter and are binding on the Participant.


You agree not to engage in certain activities


Notwithstanding anything contained in the Grant Letter, if at any time you
engage in an activity following your termination of employment, which in the
sole judgment of the Committee is detrimental to the interests of the Company,
including a subsidiary or affiliated company, all rights to any portion of the
Grant will be forfeited. You acknowledge that such activity includes, but is not
limited to, “Business Activities” (as defined below).


In addition, you agree, in consideration for the Grant, and regardless of
whether any Shares have been issued, while you are employed or retained as a
consultant by the Company or any of its subsidiaries or affiliates and for a
period of one year following any termination of your employment and, if
applicable, any consulting relationship with the Company or any of its
subsidiaries or affiliates other than a termination in connection with a Change
in Control (as defined in the Plan), not to engage in, and not to become
associated in a “Prohibited Capacity” (as hereinafter defined) with any other
entity engaged in, any Business Activities and not to encourage or assist others
in encouraging any employee of the Company or any of its subsidiaries to
terminate employment or to become engaged in any such Prohibited Capacity with
an entity engaged in any Business Activities. “Business Activities” shall mean
the design, development, manufacture, sale, marketing or servicing of any
product or providing of services competitive with the products or services of
(x) the Company or any subsidiary if you are employed by or consulting with the
Company at any time while the Grant is outstanding, or (y) the subsidiary
employing or retaining you at any time while the Grant is outstanding, to the
extent such competitive products or services are distributed or provided either
(1) in the same geographic area as are such products or services of the Company
or any of its subsidiaries, or (2) to any of the same customers as such products
or services of the Company or any of its subsidiaries are distributed or
provided. “Prohibited Capacity” shall mean being associated with an entity as an
employee, consultant, investor or another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity, (2)
any of your duties or responsibilities are similar to or include any of those
you had while employed or retained as a consultant by the Company or any of its
subsidiaries, or (3) an investment by you in such other entity represents more
than 1% of such other entity’s capital stock, partnership or other ownership
interests.


By accepting the Grant, you agree that, should you breach the restrictions
contained in the preceding paragraph, independent of any equitable or legal
remedies that the Company may


252090

--------------------------------------------------------------------------------







have and without limiting the Company’s right to any other equitable or legal
remedies, to pay to the Company in cash immediately upon the demand of the
Company (1) the amount of income realized for income tax purposes from the
Grant, net of all federal, state and other taxes payable on the amount of such
income, but only to the extent such income is realized from any Award under the
LTIP Program received on or after your termination of employment or, if
applicable, any consulting relationship with the Company or its subsidiary or
within the two-year period prior to the date of such termination, plus (2) all
costs and expenses of the Company in any effort to enforce its rights under this
or the preceding paragraph. The Company shall have the right to set off or
withhold any amount owed to you by the Company or any of its subsidiaries or
affiliates for any amount owed to the Company by you hereunder. The Plan also
has specific provisions regarding the consequences that must follow certain
types of restatements of the Company’s financial statements – those provisions
can apply even if you have not breached any part of the LTIP Program.


You agree to the application of the Company’s Dispute Resolution Policy


Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan, Award Agreement, Awards and any related
agreements, and decide all questions and settle all controversies and disputes
relating thereto. It further provides that the determinations, interpretations
and decisions of the Committee are within its sole discretion and are final,
conclusive and binding on all persons. In addition, you and the Company agree
that if, for any reason, a claim is asserted against the Company or any of its
subsidiaries or affiliated companies or any officer, employee or agent of the
foregoing (other than a claim involving non‑competition restrictions or the
Company’s, a subsidiary’s or an affiliated company’s trade secrets, confidential
information or intellectual property rights) which (1) are within the scope of
the Company’s Dispute Resolution Policy (the terms of which are incorporated
herein, as it shall be amended from time to time); (2) subverts the provisions
of Section 3 of the Plan; or (3) involves any of the provisions of the LTIP
Program, the Plan or the provisions of any Grant, Award or other agreements,
including those related to the restricted stock units and related Shares or the
claims of yourself or any persons to the benefits thereof, in order to provide a
more speedy and economical resolution, the Dispute Resolution Policy shall be
the sole and exclusive remedy to resolve all disputes, claims or controversies
which are set forth above, except as otherwise agreed in writing by you and the
Company or a subsidiary or affiliate of the Company.


It is our mutual intention that any arbitration award entered into under the
Dispute Resolution Policy will be final and binding and that a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
metropolitan Detroit area or such other location in the metropolitan Detroit
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of the Agreement, (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company or its subsidiaries or affiliated
companies with respect to any portion of the LTIP


250400.2
2

--------------------------------------------------------------------------------







Program or other stock-based incentive plans to the extent the provisions of
such other agreement requires arbitration between you and your employer, and (d)
may not be modified without the consent of the Company. Subject to the exception
set forth above, you and the Company acknowledge that neither of us nor any
other person asserting a claim described above has the right to resort to any
federal, state or local court or administrative agency concerning any such claim
and the decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.


Nothing in the Agreement or otherwise limits your ability to communicate
directly with and provide information, including documents, not otherwise
protected from disclosure by any applicable law or privilege to any federal,
state or local governmental agency or commission (“Government Agency”) regarding
possible legal violations, without disclosure to the Company. The Company may
not retaliate against you for any of these activities, and nothing in the
Agreement requires you to waive any monetary award or other payment that you
might become entitled to from any Government Agency. Further, nothing in the
Agreement precludes you from filing a charge of discrimination with the Equal
Employment Opportunity Commission or a like charge or complaint with a state or
local fair employment practice agency. You agree to waive the right to receive
future monetary recovery directly from the Company, including payments by the
Company that result from any complaint or charges that you file with any
Governmental Agency or that are filed on your behalf.  


The Grant does not imply any employment or consulting commitment by the Company


You agree that the Grant and acceptance of the Grant does not imply any
commitment by the Company, a subsidiary or affiliated company to your continued
employment or any consulting relationship, and that your employment status is
that of an “employee‑at‑will” and, in particular, that the Company, its
subsidiary or affiliated company has a continuing right with or without cause
(unless otherwise specifically agreed to in writing executed by you and the
Company) to terminate your employment or other relationship at any time. You
agree that your acceptance represents your agreement not to terminate
voluntarily your current employment (or consulting arrangement, if applicable)
for at least one year from the date of Grant unless you have already agreed in
writing to a longer period.


You agree to comply with applicable tax requirements


You agree to comply with the requirements of applicable federal, state, and
other applicable laws with respect to withholding or providing for the payment
of required taxes, and that you will provide related information as reasonably
requested.






250400.2
3